IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JEREMY D. REAVES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4099

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 13, 2014.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Jeremy D. Reaves, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.